Citation Nr: 1821387	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  16-52 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:      The American Legion


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1961 to November 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a bilateral hearing loss disability as a result of active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017). 

Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Regarding service connection claims for hearing loss, the Board notes that this particular disability is defined by regulation.  Specifically, under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Board observes that precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, supra.  Moreover, to establish service connection for sensorineural hearing loss, the Veteran is not obligated to show that his hearing loss was present during active service.  

The Veteran has consistently reported that he was exposed to loud noise while working as a heavy weapons infantryman during his military service and that he did not wear hearing protection.  See September 2015 Notice of Disagreement and October 2016 VA Form 9.  The Veteran's military personnel records corroborate his reports of exposure to acoustic trauma as they indicate that he did, in fact, serve as heavy weapons infantryman.  See DD 214.  

Notably, service treatment records documented abnormal eardrums, indicating that the Veteran's eardrums were perforated during service.  See Medical Examination Report dated April 8, 1963.

The July 2015 VA examiner determined that the Veteran's bilateral hearing loss was less likely than not related to his military service.  This opinion was based upon the Veteran's normal audiogram results upon separation from service.  The Board notes, however, that under Hensley, a rationale for a negative etiological opinion that is based solely on normal hearing at separation is inadequate upon which to base a decision.  Furthermore, as the examiner did not consider the Veteran's lay statements regarding his in-service acoustic trauma, the negative opinion is afforded no probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The clinical results of the July 2015 audiological examination demonstrate that the Veteran has bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  Thus, the first requirement for the establishment of service connection is established.  See Shedden, supra.

The Veteran has described the noise exposure he experienced in service.  The Board finds no reason to question his account of exposure from noise resulting from being in close proximity to heavy artillery.  Thus, exposure to acoustic trauma is conceded. 

Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, supra.

Although there is no positive opinion of record, the Veteran has credibly reported noise exposure, a currently diagnosed bilateral hearing loss disability for VA benefit purposes is present, and there is competent and credible evidence indicating ongoing hearing problems that began during service.  As such, all reasonable doubt is resolved in the Veteran's favor, and service connection for bilateral hearing loss is granted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


